21-10335-mg          Doc 15       Filed 03/17/21 Entered 03/17/21 16:31:13         Main Document
                                               Pg 1 of 12



 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Matthew P. Goren

 Proposed Attorneys for the Debtor
 and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :   Chapter 11
                                                               :
EVERGREEN GARDENS MEZZ LLC,                                    :   Case No. 21-10335 (MG)
                                                               :
                  Debtor.                                      :
                                                               :
Fed. Tax Id. No. XX-XXXXXXX                                    :
---------------------------------------------------------------x


  DEBTOR’S FIRST PERIODIC REPORT PURSUANT TO FED. R. BANKR. P. 2015.3
         21-10335-mg             Doc 15        Filed 03/17/21 Entered 03/17/21 16:31:13                   Main Document
                                                            Pg 2 of 12

 Fill in this information to identify the case:

 Debtor Name Evergreen Gardens Mezz LLC

 United States Bankruptcy Court for the: Southern          District of New York
                                                                   (State)
 Case number:       21-10335 (MG)




Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities in
Which the Debtor’s Estate Holds a Substantial or Controlling Interest
                                                                                                                                    12/17


         This is the Periodic Report dated March 17, 2021 on the value, operations, and profitability of those entities in which
         Evergreen Gardens Mezz LLC (the “Debtor”) holds a substantial or controlling interest (a “Controlled Non-Debtor
         Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the estate of such
         Debtor.

         The Debtor holds a substantial or controlling interest in the following entities:

          Name of Controlled Non-Debtor Entity                          Interest of the Debtor              Tab #
         Evergreen Gardens I LLC                                       100% of the equity




         This Periodic Report contains a report (Entity Report) on the value, operations, and profitability of the Controlled
         Non-Debtor Entity.

         To the extent applicable, the Entity Report consists of five exhibits.

           Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows,
           and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report,
           along with summarized footnotes.

           Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

           Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

           Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
           allocated between or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
           Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
           Entity is a party with any other Controlled Non-Debtor Entity.

           Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
           professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
           such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with respect
           thereto.

         This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426     Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability           page 1
         21-10335-mg               Doc 15      Filed 03/17/21 Entered 03/17/21 16:31:13                            Main Document
                                                            Pg 3 of 12

Debtor Name       Evergreen Gardens Mezz LLC                                            Case number 21-10335 (MG)




              The undersigned, having reviewed the Entity Reports for each Controlled Non-Debtor Entity, and being familiar with the Debtor’s
              financial affairs, verifies under the penalty of perjury that to the best of his or her knowledge, (i) this Periodic Report and the
              attached Entity Reports are complete, accurate, and truthful to the best of his or her knowledge, and (ii) the Debtor did not cause
              the creation of any entity with actual deliberate intent to evade the requirements of Bankruptcy Rule 2015.3


              For non-individual
              Debtors:                         /s/ Asaf Ravid
                                                Signature of Authorized Individual
                                                Asaf Ravid
                                                Printed name of Authorized Individual

                                                Date March 17, 2021
                                                      MM/ DD /YYYY

              For individual Debtors:
                                               _____________________________
                                                Signature of Debtor 1
                                                                                                   _____________________________
                                                                                                    Signature of Debtor 2
                                                _____________________________                       _____________________________
                                                Printed name of Debtor 1                            Printed name of Debtor 2
                                                Date ______________                                 Date ______________
                                                      MM/ DD /YYYY                                        MM/ DD /YYYY




Official Form 426    Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability                       page 2
         21-10335-mg          Doc 15      Filed 03/17/21 Entered 03/17/21 16:31:13                 Main Document
                                                       Pg 4 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                 Case number 21-10335 (MG)




              Exhibit A: Financial Statements for Evergreen Gardens I LLC




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3
          21-10335-mg         Doc 15       Filed 03/17/21 Entered 03/17/21 16:31:13                   Main Document
                                                        Pg 5 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                   Case number 21-10335 (MG)




              Exhibit A-1: Balance Sheet for Evergreen Gardens I LLC as of September 30, 2020

Source is the books and records of Evergreen Gardens I LLC. To the best of the Debtor’s knowledge and belief, this is the most
current balance sheet available for Evergreen Gardens I LLC.


                    Evergreen Gardens I LLC
 Balance sheet



 Current assets
 Cash & cash equivalents                               633,732
 Deposits                                            4,526,780
 Rent receivable                                     3,108,267
 Other receivable                                      440,977

                                                     8,709,757

 Non-current assets
 Investment property                               317,500,001
 Long-term receivables                                 538,353
                                                   318,038,354


                                                   326,748,111



 Current liabilities
 Other payables                                     (6,169,359)
                                                    (6,169,359)



 Non-current liabilities
 Loans                                           (235,000,000)
 Loans - deferred expenses                           5,850,696
 Tenant deposits                                     (877,210)
                                                 (230,026,514)



 Equity                                             90,552,238




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 4
         21-10335-mg          Doc 15      Filed 03/17/21 Entered 03/17/21 16:31:13                    Main Document
                                                       Pg 6 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                   Case number 21-10335 (MG)




              Exhibit A-2: Statement of Income (Loss) for Evergreen Gardens I LLC for period ending September 30, 2020

Source is the books and records of Evergreen Gardens I LLC. To the best of the Debtor’s knowledge and belief, this is the most
current P&L statement available for Evergreen Gardens I LLC.

 P&L



 Revenues                                           (8,387,622)

 Operating expenses
 Real estate taxes                                      88,635
 Utilities, electricity, heating                       346,096
 Maintenance                                           837,868
 Management fees                                       438,570
 Other                                                  56,441
                                                     1,767,611

 Net profit                                         (6,620,011)



 Valuation gain                                     (1,899,913)
 Profit from associates
                                                    (8,519,924)

 Finance expenses                                   27,820,292

 Net profit                                         19,300,368




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 5
         21-10335-mg              Doc 15        Filed 03/17/21 Entered 03/17/21 16:31:13                            Main Document
                                                             Pg 7 of 12

Debtor Name       Evergreen Gardens Mezz LLC                                            Case number 21-10335 (MG)




              Exhibit A-3: Statement of Cash Flows for Evergreen Gardens I LLC


              To the best of the Debtor’s knowledge and belief, Evergreen Gardens I LLC has not historically produced cash flow statements.




Official Form 426    Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability                        page 6
         21-10335-mg              Doc 15        Filed 03/17/21 Entered 03/17/21 16:31:13                            Main Document
                                                             Pg 8 of 12

Debtor Name        Evergreen Gardens Mezz LLC                                            Case number 21-10335 (MG)




              Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit)for Evergreen Gardens I LLC for period
              ending September 30, 2020


              To the best of the Debtor’s knowledge and belief, Evergreen Gardens I LLC has not historically produced such a report. The value of the
              Debtor’s 100% equity interest in Evergreen Gardens I LLC is reported in the Balance Sheet above.




Official Form 426    Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability                        page 7
         21-10335-mg            Doc 15        Filed 03/17/21 Entered 03/17/21 16:31:13                            Main Document
                                                           Pg 9 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                           Case number 21-10335 (MG)




              Exhibit B: Description of Operations for Evergreen Gardens I LLC


           Evergreen Gardens I LLC owns and operates an approximately 400-unit residential building located at 123 Melrose Street in the
           Bushwick neighborhood of Brooklyn, New York.

           The Debtor owns 100% of the equity of Evergreen Gardens I LLC. The information is derived from the Amended and Restated
           Operating Agreement for Evergreen Gardens I LLC, dated as of June 10, 2019.




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability                      page 8
         21-10335-mg          Doc 15      Filed 03/17/21 Entered 03/17/21 16:31:13                 Main Document
                                                      Pg 10 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                 Case number 21-10335 (MG)




              Exhibit C: Description of Intercompany Claims


           Not Applicable.




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9
         21-10335-mg            Doc 15        Filed 03/17/21 Entered 03/17/21 16:31:13                          Main Document
                                                          Pg 11 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                          Case number 21-10335 (MG)




              Exhibit D: Allocation of Tax Liabilities and Assets


           To the best of the Debtor’s knowledge and belief, no tax sharing agreement exists. The Debtor and Evergreen Gardens I LLC are
           pass-through entities for tax purposes.




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability                   page 10
         21-10335-mg          Doc 15      Filed 03/17/21 Entered 03/17/21 16:31:13                 Main Document
                                                      Pg 12 of 12

Debtor Name      Evergreen Gardens Mezz LLC                                 Case number 21-10335 (MG)




              Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or
              Professional Fees otherwise payable by a Debtor


           Not Applicable.




Official Form 426   Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 11
